       Case 1:20-cv-08521-PAE-KNF Document 18 Filed 07/23/21 Page 1 of 1




Document Electronically Filed                                     July 21, 2021
Hon. Kevin Nathaniel Fox
United States Magistrate Judge
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                     MEMORANDUM ENDORSEMENT
New York, NY 10007
                               Re:    Eligio v. Commissioner of Social Security
                                      Civil Action No: 1:20-cv-08521-PAE-KNF
Dear Judge Fox:

        This letter respectfully requests an extension of time of sixty (60) days for Plaintiff to file
her Motion for Judgment on the Pleadings. Plaintiff’s Motion for Judgement on the Pleadings
(hereafter “Motion”) is currently due on August 2, 2021. However, due to the backlog of
transcripts created by COVID-19 and the Commissioner’s response, the Commissioner is able to
produce records at a rapid pace. As a result, this has caused multiple, simultaneous filing
deadlines that cannot be met. Plaintiff cannot meet the current briefing deadline. This extension
is needed to thoroughly and properly prepare her Motion.

       Plaintiff’s counsel has contacted defense counsel who consents to this request. This
would be a first request to extend the time to serve Plaintiff’s Motion.

      If this request is granted, Plaintiff’s Motion will be due on October 1, 2021.
Subsequently, in accordance with the pattern of the Scheduling Order (Dkt. No. 5), the
Commissioner’s response to the Motion for Judgment on the Pleadings would then be due
November 30, 2021. Plaintiff’s Reply would then be due December 21, 2021.

Thank you for your consideration.              Respectfully submitted,

                                               /s/ Howard D. Olinsky
                                               Howard D. Olinsky, Esq.
                                               Bar Code H06529
                                               Counsel for Plaintiff

CC [via ECF]: Joseph Pantoja (Counsel for
                            7/23/21
Defendant) .                Application granted.
                            SO ORDERED:
                                                       ___________________________


                                 Kevin Nathaniel Fox, U.S.M.J.
